 


110 HR 449 IH: To designate Campbell County, Virginia, as a qualified nonmetropolitan county for purposes of the HUBZone programs of the Small Business Administration.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 449 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Goode introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To designate Campbell County, Virginia, as a qualified nonmetropolitan county for purposes of the HUBZone programs of the Small Business Administration. 
 
 
1.Designation of Campbell County, VirginiaSubsection (p)(4) of section 3 of the Small Business Act (15 U.S.C. 632(p)(4)) is amended by adding at the end the following: 
 
(E)Special rule for Campbell County, VirginiaNotwithstanding subparagraph (B), the term qualified nonmetropolitan county includes Campbell County, Virginia.. 
 
